Exhibit 10.3

 



EXECUTION VERSION



 



AMENDED AND RESTATED SECURITY AGREEMENT

 

AMENDED AND RESTATED SECURITY AGREEMENT dated as of December 19, 2017, among HMS
HOLDINGS CORP., a corporation duly organized and validly existing under the laws
of Delaware (the “Borrower”), each of the Subsidiaries of the Borrower
identified under the caption “SUBSIDIARY SECURING PARTIES” on the signature
pages hereto and each other Subsidiary of the Borrower, if any, that becomes a
“Securing Party” hereunder as contemplated by Section 6.12 (individually, a
“Subsidiary Securing Party” and, collectively, the “Subsidiary Securing Parties”
and, together with the Borrower, the “Securing Parties”), and CITIBANK, N.A., as
collateral agent for the Lenders party from time to time under the Credit
Agreement referred to below (in such capacity, together with its successors in
such capacity, the “Collateral Agent”), which hereby amends and restates the
Existing Security Agreement (as defined below).

 

The Borrower, the Subsidiary Securing Parties, as guarantors thereunder, the
lenders party thereto and Citibank, N.A., as administrative agent (the
“Administrative Agent”) have previously entered into that certain Credit
Agreement, dated as of December 16, 2011 (the “Original Credit Agreement”),
providing, subject to the terms and conditions thereof, for extensions of credit
(by means of loans and letters of credit) to be made by such lenders to the
Borrower. The Original Credit Agreement was subsequently amended and restated by
the Amended and Restated Credit Agreement, dated as of May 3, 2013 (as amended
by that certain Amendment No. 1 to Credit Agreement, dated as of March 8, 2017,
among the Borrower, the subsidiaries of the Borrower party thereto and the
Lenders , and as further modified and supplemented and in effect from time to
time, the “Existing Credit Agreement”), providing, subject to the terms and
conditions thereof, for extensions of credit (by means of loans and letters of
credit) to be made by such lenders to the Borrower.

 

In connection with the execution and delivery of the Original Credit Agreement,
the Borrower, each of the Subsidiaries of the Borrower party thereto, each as
Securing Parties, and Citibank, N.A., as collateral agent for the Secured
Parties have previously entered into a Security Agreement, dated as of December
16, 2011 (as modified and supplemented and in effect from time to time prior to
the date hereof, the “Existing Security Agreement”), pursuant to which the
Securing Parties (as defined in the Existing Security Agreement) granted to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
the Collateral (as defined in the Existing Credit Agreement) as security for the
Obligations (as defined in the Existing Credit Agreement). Concurrently with the
execution and delivery of this Agreement on the date hereof, the Borrower, the
Subsidiary Securing Parties, as guarantors thereunder, the lenders party thereto
and the Administrative Agent are entering into that certain Amendment No. 2 to
Amended and Restated Credit Agreement, dated as of the date hereof (the
“Amendment”, and collectively with the Existing Credit Agreement, as the same
may be further amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), which thereby
amends and restates the Existing Credit Agreement in its entirety in the form of
Exhibit A attached thereto.

 

To induce the Lenders (as defined below) to enter into the Amendment, to amend
and restate the Existing Credit Agreement, to extend credit thereunder, to
induce the Lenders and their affiliates to provide other credit to the Borrower
and the other Loan Parties of the type referred to in the definition of
“Obligations” (as defined in the Credit Agreement), and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Securing Party party hereto and the Collateral Agent have
hereby agreed, pursuant to the provisions set forth in Section 5.03 of the
Existing Security Agreement, to amend and restate the Existing Security
Agreement in its entirety in the form of this Agreement, and each Securing Party
has hereby agreed to grant a security interest in the Collateral (as defined
below) as security for the Secured Obligations (as defined below).

 



 

 

 

Accordingly, the parties hereto agree as follows:

 

Section 1. Definitions, Etc.

 

1.01                  Terms Generally. Terms used herein and not otherwise
defined herein are used herein as defined in the Credit Agreement.

 

1.02                  Certain Uniform Commercial Code Terms. As used herein, the
terms “Accession”, “Account”, “As-Extracted Collateral”, “Chattel Paper”,
“Commercial Tort Claims”, “Commodity Account”, “Commodity Contract”, “Deposit
Account”, “Document”, “Electronic Chattel Paper”, “Equipment”, “Fixture”,
“General Intangible”, “Goods”, “Instrument”, “Inventory”, “Investment Property”,
“Letter-of-Credit Right”, “Payment Intangible”, “Proceeds”, “Promissory Note”,
“Software” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC, and the terms “Certificated Security”, “Entitlement
Holder”, “Financial Asset”, “Instruction”, “Securities Account”, “Security”,
“Security Certificate”, “Security Entitlement” and “Uncertificated Security”
have the respective meanings set forth in Article 8 of the NYUCC.

 

1.03                  Additional Definitions. In addition, as used herein:

 

“Administrative Agent” has the meaning assigned to such term in the recitals,
hereto.

 

“Assignment Agreement” means an assignment agreement executed by any Securing
Party with respect to a Required Government Contract to which such Securing
Party is a party, in form and substance reasonably satisfactory to the
Collateral Agent.

 

“Assignment of Claims Act” means the Assignment of Claims Act of 1940 (41 U.S.C.
Section 15, 31 U.S.C. Section 3737, and 31 U.S.C. Section 3727), including all
amendments thereto and regulations promulgated thereunder.

 

“Collateral Agent” has the meaning assigned to such term in the recital, hereto.

 

“Collateral” has the meaning assigned to such term in Section 3.

 

“Copyright Collateral” means all Copyrights, whether now owned, exclusively
licensed to or hereafter acquired by any Securing Party, including each
Copyright identified in Annex 3.

 

“Copyrights” means all copyrights, copyright registrations and applications for
copyright registrations, including all renewals and extensions thereof, all
rights to recover for past, present or future infringements thereof and all
other rights whatsoever accruing thereunder or pertaining thereto.

 



2

 

 

“Government Contract” means a contract between any Securing Party and an agency,
department or instrumentality of the United States.

 

“Initial Pledged Debt” means the indebtedness of each Issuer beneficially owned
by any Securing Party on the date hereof, including the indebtedness identified
in Annex 2 (Part A).

 

“Initial Pledged Equity” means the Capital Stock of each Issuer beneficially
owned by any Securing Party on the date hereof, including the Capital Stock
identified in Annex 2 (Part B).

 

“Intellectual Property” means, collectively, all Copyright Collateral, all
Patent Collateral and all Trademark Collateral, together with (a) all
inventions, processes, production methods, proprietary information, know-how and
trade secrets; (b) all licenses or user or other agreements granted to any
Securing Party with respect to any of the foregoing, in each case whether now or
hereafter owned or used; (c) all information, customer lists, identification of
suppliers, data, plans, blueprints, specifications, designs, drawings, recorded
knowledge, surveys, engineering reports, test reports, manuals, materials
standards, processing standards, performance standards, catalogs, computer and
automatic machinery software and programs; (d) all field repair data, sales data
and other information relating to sales or service of products now or hereafter
manufactured; (e) all accounting information and all media in which or on which
any information or knowledge or data or records may be recorded or stored and
all computer programs used for the compilation or printout of such information,
knowledge, records or data; (f) all licenses, consents, permits, variances,
certifications and approvals of governmental agencies now or hereafter held by
any Securing Party; and (g) all causes of action, claims and warranties now or
hereafter owned or acquired by any Securing Party in respect of any of the items
listed above.

 

“Issuers” means, collectively, (a) the respective Persons identified on Annex 2
(Part B) under the caption “Issuer”, (b) any other Person that shall at any time
be a Subsidiary of any Securing Party, and (c) the issuer of any Capital Stock
hereafter owned by any Securing Party.

 

“Notice of Assignment” means each agreement providing notice of an assignment of
claims executed by the Collateral Agent with respect to a Required Government
Contract, in form and substance reasonably satisfactory to the Collateral Agent.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“Patent Collateral” means all Patents, whether now owned or hereafter acquired
by any Securing Party, including each Patent identified in Annex 4, and all
income, royalties, damages and payments now or hereafter due and/or payable
under or with respect thereto.

 

“Patents” means all patents and patent applications, including the inventions,
designs and improvements described and claimed therein together with the
reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof, all income, royalties, damages and payments now
or hereafter due and/or payable with respect thereto, all damages and payments
for past or future infringements thereof and rights to sue therefor, and all
rights corresponding thereto throughout the world.

 



3

 

 

“Pledged Debt” means, collectively, (a) the Initial Pledged Debt and (b) all
other indebtedness from time to time owed to any Securing Party and the
instruments, if any, evidencing such indebtedness, and all interest, cash,
instruments and other property from time to time received, receivable or
otherwise distributed in respect of or in exchange for any or all of such
indebtedness.

 

“Pledged Equity” means, collectively, (a) the Initial Pledged Equity and (b) all
other Capital Stock now or hereafter owned by any Securing Party, together in
each case with (i) all certificates representing the same, (ii) all shares,
securities, moneys or other property representing a dividend on or a
distribution or return of capital on or in respect of the Pledged Equity, or
resulting from a split-up, revision, reclassification or other like change of
the Pledged Equity or otherwise received in exchange therefor, and any warrants,
rights or options issued to the holders of, or otherwise in respect of, the
Pledged Equity, and (iii) without prejudice to any provision of any of the Loan
Documents prohibiting any merger or consolidation by an Issuer, all Capital
Stock of any successor entity of any such merger or consolidation.

 

“Required Government Contract” any Government Contract involving aggregate
consideration payable to any Securing Party in an amount in excess of $5,000,000
per annum to which such Securing Party is a party, including each Government
Contract identified on Annex 7.

 

“Secured Obligations” means all Obligations of the Securing Parties.

 

“Secured Parties” means, collectively, the Lenders, the Administrative Agent,
the Collateral Agent, each counterparty to an agreement referred to in clause
(c) of the definition of "Obligations" as set forth in the Credit Agreement if
at the date of entering into such agreement such person was the Administrative
Agent, Collateral Agent or a Lender Part or an affiliate thereof, any other
holder from time to time of any of the Secured Obligations and, in each case,
their respective successors and assigns.

 

“Securing Party” has the meaning assigned to such term in the recitals hereto.

 

“Subsidiary Securing Party” has the meaning assigned to such term in the
recitals hereto.

 

“Trademark Collateral” means all Trademarks, whether now owned or hereafter
acquired by any Securing Party, including each Trademark identified in Annex 5,
together, in each case, with the product lines and goodwill of the business
connected with the use of, and symbolized by, each such Trademark.
Notwithstanding the foregoing, the Trademark Collateral does not and shall not
include any Trademark that would be rendered invalid, abandoned, void or
unenforceable by reason of its being included as part of the Trademark
Collateral.

 

“Trademarks” means all trade names, trade dress, domain names, trademarks and
service marks, logos, trademark and service mark registrations, and applications
for trademark and service mark registrations, including all renewals of
trademark and service mark registrations, all rights to recover for all past,
present and future infringements, dilutions or violations thereof and all rights
to sue therefor, and all rights corresponding thereto throughout the world.

 



4

 

 

1.01                  “Treatment of Certain Obligations” For purposes hereof, it
is understood that any obligations of any Securing Party to a Person arising
under an Obligation of a type referred to in clauses (b) and (c) of the
definition of “Obligations” set forth in the Credit Agreement entered into or
incurred at the time such Person (or any Affiliate thereof) is a “Lender” party
to the Credit Agreement shall nevertheless continue to constitute Secured
Obligations for purposes hereof, notwithstanding that such Person (or its
Affiliate) may have assigned all of its Loans and other interests in the Credit
Agreement and, therefore, at the time a claim is to be made in respect of such
obligations, such Person (or its Affiliate) is no longer a Lender party to the
Credit Agreement, provided that neither such Person nor any such Affiliate shall
be entitled to the benefits of this Agreement (and such obligations shall not
constitute Secured Obligations hereunder) unless, at or prior to the time such
Person (or its Affiliate) ceased to be a Lender hereunder, it shall have
notified the Collateral Agent and the Borrower in writing of the existence of
such agreement of such Person (or its Affiliate).

 

Section 2. Representations and Warranties. Each Securing Party represents and
warrants to the Lenders and the Collateral Agent for the benefit of the Secured
Parties that:

 

2.01                  Title. Such Securing Party is the sole beneficial owner of
the Collateral in which it purports to grant a security interest pursuant to
Section 3 and no Lien exists upon the Collateral other than (a) the security
interest created or provided for herein, which security interest constitutes a
valid first and prior perfected Lien on the Collateral to the extent required
hereunder, and (b) the Liens thereon (if any) expressly permitted by Section
7.02 of the Credit Agreement.

 

2.02                  Names, Etc. The full and correct legal name, type of
organization, jurisdiction of organization, organizational ID number (if
applicable) and mailing address of each Securing Party as of the date hereof are
correctly set forth in Annex 1. Annex 1 correctly specifies the place of
business of each Securing Party or, if such Securing Party has more than one
place of business, the location of the chief executive office of such Securing
Party.

 

2.03                  Changes in Circumstances. Such Securing Party has not (a)
within the period of four months prior to the date hereof, changed its location
(as defined in Section 9-307 of the NYUCC) or (b) except as specified in Annex
1, heretofore changed its name or jurisdiction of organization within the past
five years.

 

2.04                  Pledged Equity. The Initial Pledged Equity constitute (a)
100% of the issued and outstanding Capital Stock of each Issuer (other than a
FSHCo or a Foreign Subsidiary) beneficially owned by such Securing Party on the
date hereof, whether or not registered in the name of such Securing Party and
(b) in the case of each Issuer which is a FSHCo or a Foreign Subsidiary and
directly owned by the Borrower or any Securing Party, 65% of the issued and
outstanding Capital Stock of such Issuer (or such lesser percentage of the
Capital Stock of such Issuer beneficially owned by such Securing Party on the
date hereof), in each case whether or not registered in the name of such
Securing Party. Annex 2 (Part B) correctly identifies, as at the date hereof,
the respective Issuers of the Initial Pledged Equity and (in the case of any
corporate Issuer) the respective class and par value thereof and the respective
number of shares or interests thereof (and registered owner thereof) represented
by each such certificate. The Initial Pledged Equity are, and all other Pledged
Equity of any Subsidiary in which such Securing Party shall hereafter grant a
security interest pursuant to Section 3 will be, (i) duly authorized, validly
existing, fully paid and non-assessable (in the case of any Capital Stock issued
by a corporation) and (ii) duly issued and outstanding (in the case of any
Capital Stock in any other entity), and none of such Pledged Equity are or will
be subject to any contractual restriction on the transfer of such Pledged Equity
(except for any such restriction imposed by any Requirement of Law or those
contained herein or in the other Loan Documents or as otherwise permitted by the
Credit Agreement).

 



5

 

 

2.05                  Initial Pledged Debt. Annex 2 (Part A) sets forth a
complete and correct list of all Pledged Debt held by any Securing Party on the
date hereof. The Pledged Debt has been duly and validly authorized and issued by
the issuers thereof and are legal, valid and binding obligations of the issuers
thereof, except to the extent that enforceability of such obligations may be
limited by applicable bankruptcy, insolvency, and other similar laws affecting
creditor’s rights generally; provided that the foregoing representations,
insofar as they relate to the Pledged Debt Securities issued by a Person other
than a Securing Party, are made to the knowledge of the Securing Party.

 

2.06                  Intellectual Property. Annexes 3, 4 and 5, respectively,
set forth under the name of such Securing Party a complete and correct list of
all copyright registrations, issued patents, patent applications, trademark
registrations and trademark applications owned by such Securing Party on the
date hereof (or, in the case of any supplement to said Annexes 3, 4 and 5,
effecting a pledge thereof, as of the date of such supplement). Except pursuant
to licenses and other user agreements entered into by such Securing Party in the
ordinary course of business that are listed in said Annexes 3, 4 and 5
(including as supplemented by any supplement effecting a pledge thereof) or as
otherwise permitted by the Credit Agreement, such Securing Party has done
nothing to authorize or enable any other Person to use any Copyright, Patent or
Trademark listed in said Annexes 3, 4 and 5 (as so supplemented), and all
registrations listed in said Annexes 3, 4 and 5 (as so supplemented) are, except
as noted therein or as otherwise permitted by the Credit Agreement, in full
force and effect. To such Securing Party’s knowledge, (i) except as set forth in
said Annexes 3, 4 and 5 (as supplemented by any supplement effecting a pledge
thereof), there is no violation by others of any right of such Securing Party
with respect to any Copyright, Patent or Trademark listed in said Annexes 3, 4
and 5 (as so supplemented), respectively, and (ii) such Securing Party is not
infringing in any respect upon any Copyright, Patent or Trademark of any other
Person; and no proceedings alleging such infringement have been instituted or
are pending against such Securing Party and no written claim against such
Securing Party has been received by such Securing Party, alleging any such
violation, except (x) as may be set forth in said Annexes 3, 4 and 5 (as so
supplemented) or (y) in each case as would not reasonably be likely to result in
a Material Adverse Effect.

 

2.07                  Commercial Tort Claims. Annex 6 sets forth a complete and
correct list of all Commercial Tort Claims of the Securing Parties in existence
on the date hereof with a face value in excess of $5,000,000.

 

2.08                  Delivery. All certificates, agreements or instruments
representing or evidencing the Collateral (including, without limitation, the
Pledged Equity and Pledged Debt) in existence on the date hereof have been
delivered to the Collateral Agent in suitable form for transfer by delivery or
accompanied by duly executed instruments of transfer or assignment in blank and
that the Collateral Agent has a perfected first priority security interest
therein, subject to Liens permitted by Section 7.02 of the Credit Agreement.

 



6

 

 

2.09                  Security Interest. The security interest in and Lien on
the Collateral granted to the Collateral Agent for the benefit of the Secured
Parties hereunder constitutes (a) a legal and valid security interest in all the
Collateral securing the payment and performance of the Secured Obligations, and
(b) subject to the filings and other actions described in Section 4.01, a
perfected security interest in all the Collateral, except to the extent
perfection is not otherwise required herein. The security interest and Lien
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to this Agreement in and on the Collateral will at all times constitute a
perfected, continuing security interest therein, prior to all other Liens on the
Collateral except for Liens permitted by Section 7.02 of the Credit Agreement.

 

2.10                  Required Government Contracts. As of the date hereof,
Annex 7 sets forth a complete and accurate list of all Required Government
Contracts of the Securing Parties.

 

Section 3. Collateral. As collateral security for the payment in full when due
(whether at stated maturity, by acceleration or otherwise) of the Secured
Obligations, each Securing Party hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties and in the case of each Securing
Party party to the Existing Security Agreement, confirms its prior pledge and
grant to the Collateral Agent for the benefit of the Secured Parties, as
hereinafter provided a security interest in all of such Securing Party’s right,
title and interest in, to and under the following property, in each case whether
tangible or intangible, wherever located, and whether now owned by such Securing
Party or hereafter acquired and whether now existing or hereafter coming into
existence (all of the property described in this Section 3 being, collectively,
referred to herein as “Collateral”):

 

(a)                all Accounts;

 

(b)               all As-Extracted Collateral;

 

(c)                all Chattel Paper;

 

(d)               all Money and Deposit Accounts;

 

(e)                all Documents;

 

(f)                all Equipment

 

(g)               all Fixtures;

 

(h)               all General Intangibles;

 

(i)                 all Goods not covered by the other clauses of this Section
3;

 

(j)                 the Pledged Equity and the Pledged Debt;

 



7

 

 

(k)               all Instruments, including all Promissory Notes;

 

(l)                 all Intellectual Property;

 

(m)             all Inventory;

 

(n)               all Investment Property not covered by other clauses of this
Section 3, including, without limitation, all Securities, all Securities
Accounts and all Security Entitlements with respect thereto and Financial Assets
carried therein, and all Commodity Accounts and Commodity Contracts;

 

(o)               all Letter of Credit Rights

 

(p)               all Commercial Tort Claims described in Annex 6;

 

(q)               all Supporting Obligations;

 

(r)                 all other tangible and intangible personal property
whatsoever of such Securing Party; and

 

(s)                all Proceeds of any of the foregoing Collateral, all
Accessions to and substitutions and replacements for, any of the Collateral, and
all rents, profits and products of any of the Collateral, and, to the extent
related to any Collateral, all books, correspondence, credit files, records,
invoices and other papers (including all tapes, cards, computer runs and other
papers and documents in the possession or under the control of such Securing
Party or any computer bureau or service company from time to time acting for
such Securing Party),

 

IT BEING UNDERSTOOD, HOWEVER, that the Collateral (and any component defintion
thereof) shall not include: (A) pledges and security interests prohibited or
restricted by applicable law (including any requirement to obtain the consent of
any Governmental Authority or third party); (B) pledges and security interests
attaching to any lease, license, contract, property, property rights or
agreement that are prohibited or restricted by such agreements, licenses,
contracts and leases or any agreements related thereto (including any
requirement to obtain the consent of any governmental authority or third party),
to the extent prohibited or restricted thereby, and except to the extent such
prohibition or restriction is ineffective under the Uniform Commercial Code or
other applicable law, other than proceeds thereof, the assignment of which is
expressly deemed effective under the Uniform Commercial Code notwithstanding
such prohibition; (C) any assets to the extent a security interest in such
assets would result in material adverse tax consequences as reasonably
determined in writing by the Borrower and the Collateral Agent; (D) the security
interest created hereby in voting Capital Stock of any Issuer that is a Foreign
Subsidiary of a Securing Party or any FSHCo shall be limited to that portion of
such voting Capital Stock that does not exceed 65% of the aggregate issued and
outstanding Capital Stock of such Issuer; (E) any intent-to-use trademark
application prior to the filing and acceptance of a “Statement of Use”,
“Amendment to Allege Use” or similar notice and/or filing with respect thereto,
only to the extent, if any, that, and solely during the period if any, in which,
the grant of a security interest therein may impair the validity or
enforceability of such intent-to-use trademark application under applicable law;
(F) any cash or Cash Equivalents maintained in or credited to any deposit
account or securities account that are comprised solely of (i) funds
specifically and exclusively used or to be used for payroll and payroll taxes
and other employee benefit payments to or for the benefit of any Loan Party’s
employees, (ii) funds specifically and exclusively used or to be used to pay
Taxes required to be collected, remitted or withheld (including withholding
Taxes (including the employer’s share thereof)) and (iii) any other funds which
any Loan Party is permitted or otherwise not prohibited by the terms of the
Credit Agreement to hold as an escrow or fiduciary for the benefit of another
Person (other than the Borrower, any other Securing Party or any Subsidiary
thereof) in the ordinary course of business; and (G) any asset with respect to
which the Collateral Agent and the Borrower have reasonably determined that the
cost, burden, difficulty or consequence (including any effect on the ability of
the relevant Loan Party to conduct its operations and business in the ordinary
course of business) of obtaining or perfecting a security interest therein
outweighs the benefit of a security interest to the relevant Secured Parties
afforded thereby.

 



8

 

 

Section 4. Further Assurances; Remedies. In furtherance of the grant of the
security interest pursuant to Section 3, the Securing Parties hereby jointly and
severally agree with the Collateral Agent for the benefit of the Secured Parties
as follows:

 

4.01                  Delivery and Other Perfection. Each Securing Party shall
promptly from time to time give, execute, deliver, file, record, authorize or
obtain all such financing statements, continuation statements, notices,
instruments, documents, agreements or consents or other papers as may be
necessary or desirable in the reasonable judgment of the Collateral Agent to
create, preserve, perfect, maintain the perfection of or validate the security
interest granted pursuant hereto or to enable the Collateral Agent to exercise
and enforce its rights hereunder with respect to such security interest, and
without limiting the foregoing, shall:

 

(a)                if any of the Collateral (including, without limitation, the
Pledged Debt Pledged Equity, Investment Property or Financial Assets
constituting part of the Collateral) are received by such Securing Party,
forthwith (x) deliver to the Collateral Agent the certificates or instruments
representing or evidencing the same, duly endorsed in blank or accompanied by
such instruments of assignment and transfer in such form and substance as the
Collateral Agent may reasonably request, all of which thereafter shall be held
by the Collateral Agent, pursuant to the terms of this Agreement, as part of the
Collateral and (y) take such other action as the Collateral Agent may reasonably
deem necessary or appropriate to duly record or otherwise perfect the security
interest created hereunder in such Collateral;

 

(b)               promptly from time to time deliver to the Collateral Agent any
and all Instruments constituting part of the Collateral, endorsed and/or
accompanied by such instruments of assignment and transfer in such form and
substance as the Collateral Agent may request; provided that (other than in the
case of the promissory notes described in Annex 2 (Part A)) so long as no Event
of Default shall have occurred and be continuing, such Securing Party may retain
for collection in the ordinary course any Instruments received by such Securing
Party in the ordinary course of business and the Collateral Agent shall,
promptly upon request of such Securing Party (through the Borrower), make
appropriate arrangements for making any Instrument delivered by such Securing
Party available to such Securing Party for purposes of presentation, collection
or renewal (any such arrangement to be effected, to the extent requested by the
Collateral Agent, against trust receipt or like document);

 

9

 

 



(c)                promptly from time to time upon the request of the Collateral
Agent, execute and deliver such short-form security agreements as the Collateral
Agent may reasonably deem necessary or desirable to protect the interests of the
Collateral Agent in respect of that portion of the Collateral consisting of
Intellectual Property; and

 

(d)               promptly from time to time upon the reasonable request of the
Collateral Agent, deliver such information with respect to the Collateral as the
Collateral Agent shall reasonably request.

 

(e)                Notwithstanding anything to the contrary herein or in any
other Loan Document, it is understood and agreed that (a) no action shall be
required to perfect any security interest with respect to (i) Letter of Credit
Rights, (ii) electronic chattel paper, or (iii) any vehicles, aircraft, vessels
or other asset subject to a certificate of title, except, in each case, to the
extent that a security interest therein can be perfected by filing a UCC-1
financing statement, (b) perfection by control shall not be required with
respect to assets requiring perfection through control agreements or other
control arrangements, including deposit accounts, securities accounts and
commodities accounts (except for delivery of stock certificates evidencing
Pledged Equity and promissory notes evidencing Pledged Debt) and/or
(c) Commercial Tort Claims having a value of less than $5,000,000.

 

4.02                  [Reserved].

 

4.03                  Preservation of Rights. The Collateral Agent shall not be
required to take steps necessary to preserve any rights against prior parties to
any of the Collateral.

 

4.04                  Special Provisions Relating to Certain Collateral.

 

(a)                Pledged Equity.

 

(i)                 The Securing Parties will cause the Capital Stock required
to be pledged hereunder to constitute at all times (1) in the case of any Issuer
(other than a Foreign Subsidiary or a FSHCo), 100% of the Capital Stock of such
Issuer then issued and outstanding that is owned by the Securing Parties and (2)
in the case of any Issuer that is a Foreign Subsidiary or a FSHCo, 65% of the
voting Capital Stock of such Issuer (or such lesser percentage of such Capital
Stock owned by the Securing Parties).

 

(ii)               So long as no Event of Default shall have occurred and be
continuing, the Securing Parties shall have the right to exercise all voting,
consensual and other powers of ownership pertaining to the Pledged Equity for
all purposes not inconsistent with the terms of this Agreement, the Loan
Documents or any other instrument or agreement referred to herein or therein,
provided that each Securing Party agrees that it will not vote the Pledged
Equity in any manner that is inconsistent with the terms of this Agreement, the
Loan Documents or any such other instrument or agreement; and the Collateral
Agent shall execute and deliver to any Securing Party or cause to be executed
and delivered to such Securing Party all such proxies, powers of attorney,
dividend and other orders, and all such instruments, without recourse, as such
Securing Party may reasonably request for the purpose of enabling such Securing
Party to exercise the rights and powers that it is entitled to exercise pursuant
to this Section 4.04(a)(ii).

 



10

 

 

(iii)             Unless and until an Event of Default shall have occurred and
be continuing (or if an Event of Default has occurred and is continuing, until
receipt of written notice from the Collateral Agent), the Securing Parties shall
be entitled to receive and retain any dividends, distributions or proceeds on
the Pledged Equity paid in cash.

 

(iv)             If an Event of Default shall have occurred and be continuing,
whether or not the Secured Parties or any of them exercise any available right
to declare any Secured Obligations due and payable or seek or pursue any other
relief or remedy available to them under applicable law or under this Agreement,
the Loan Documents or any other agreement relating to such Secured Obligation,
but only if the Collateral Agent has given written notice to the Borrower
requiring the same, all dividends and other distributions on the Pledged Equity
shall be paid directly to the Collateral Agent and retained by it as part of the
Collateral, subject to the terms of this Agreement, and, if the Collateral Agent
shall so reasonably request in writing, each Securing Party agrees to execute
and deliver to the Collateral Agent appropriate additional dividend,
distribution and other orders and documents to that end, provided that if such
Event of Default is cured, any such dividend or distribution theretofore paid to
the Collateral Agent shall, upon request of any Securing Party (except to the
extent theretofore applied to the Secured Obligations), be returned by the
Collateral Agent to such Securing Party.

 

(b)               Intellectual Property.

 

(i)                 For the purpose of enabling the Collateral Agent to exercise
rights and remedies under Section 4.05 at such time as the Collateral Agent
shall be lawfully entitled to exercise such rights and remedies, and for no
other purpose, each Securing Party hereby grants to the Collateral Agent, to the
extent assignable, an irrevocable, non-exclusive license (exercisable without
payment of royalty or other compensation to such Securing Party) to use, assign,
license or sublicense any of the Intellectual Property now owned or hereafter
acquired by such Securing Party, wherever the same may be located, including in
such license reasonable access to all media in which any of the licensed items
may be recorded or stored and to all computer programs used for the compilation
or printout thereof; provided that the use of such license by the Collateral
Agent may only be exercised, at the option of the Collateral Agent, at any time
after and during the continuation of an Event of Default.

 

(ii)               Notwithstanding anything contained herein to the contrary,
but subject to the provisions of Section 7.04 of the Credit Agreement that limit
the rights of the Securing Parties to dispose of their property, so long as no
Event of Default shall have occurred and be continuing, the Securing Parties
will be permitted to exploit, use, enjoy, protect, license, sublicense, assign,
sell, dispose of or take other actions with respect to the Intellectual
Property. Further, upon the Termination Date the license granted pursuant to
clause (i) immediately above shall automatically terminate. Further, upon any
sale, assignment or other disposition of Intellectual Property (other than to a
Securing Party) not prohibited by Section 7.04 of the Credit Agreement, the
license granted pursuant to clause (i) immediately above with respect to such
Intellectual Property shall automatically terminate. In furtherance of the
foregoing, so long as no Event of Default shall have occurred and be continuing
or would result therefrom, the Collateral Agent shall from time to time, upon
the request of the respective Securing Party (through the Borrower), execute and
deliver any instruments, certificates or other documents, in the form so
requested, that such Securing Party (through the Borrower) shall have certified
are appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause (i)
immediately above as to any specific Intellectual Property). The exercise of
rights and remedies under Section 4.05 by the Collateral Agent shall not
terminate the rights of the holders of any licenses or sublicenses theretofore
granted by the Securing Parties in accordance with the first sentence of this
clause (ii).

 



11

 

 

(iii)             If any Securing Party shall at any time after the date hereof
(i) obtain any rights to any additional Intellectual Property or (ii) become
entitled to the benefit of any additional Intellectual Property or any renewal
or extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property, or any improvement on any
Intellectual Property Collateral, the provisions hereof shall automatically
apply thereto and any such item enumerated in the preceding clause (i) or (ii)
shall automatically constitute Collateral as if such would have constituted
Collateral at the time of execution hereof and be subject to the Lien and
security interest created by this Agreement without further action by any party.
Each Securing Party shall promptly (and in any event within the later of (x) the
delivery of the next Compliance Certificate under Section 6.01(c) of the Credit
Agreement following such event or (y) 30 days (or such longer period as to which
the Collateral Agent may agree)) provide to the Collateral Agent written notice
of any of the foregoing and confirm the attachment of the Lien and security
interest created by this Agreement to any rights described in clauses (i) and
(ii) above by execution of an instrument in form reasonably acceptable to the
Collateral Agent and the filing of any instruments or statements as shall be
reasonably necessary to create, preserve, protect or perfect the Collateral
Agent’s security interest in such Intellectual Property Collateral.

 

(iv)             Notwithstanding anything contained herein to the contrary, no
Securing Party shall be required to make any filings or otherwise take any
actions to perfect the Collateral Agent’s security interest in any Intellectual
Property outside the United States.

 

(c)                Chattel Paper. The Securing Parties will promptly inform the
Collateral Agent in writing upon the acquisition of Chattel Paper having an
individual value of in excess of $5,000,000, and upon the request of the
Collateral Agent (i) deliver to the Collateral Agent each original of each item
of Chattel Paper at any time constituting part of the Collateral, and (ii) cause
each such original and each copy thereof to bear a conspicuous legend, in form
and substance reasonably satisfactory to the Collateral Agent, indicating that
such Chattel Paper is subject to the security interest granted hereby and that
purchase of such Chattel Paper by a Person other than the Collateral Agent
without the consent of the Collateral Agent would violate the rights of the
Collateral Agent.

 



12

 

 

(d)               Commercial Tort Claims. If any Securing Party shall at any
time hold or acquire a Commercial Tort Claim, such Securing Party shall
immediately notify the Collateral Agent in writing signed by such Securing Party
of the brief details thereof and grant to the Collateral Agent in such writing a
security interest therein and in the Proceeds thereof, all upon the terms of
this Agreement, with such writing to be in form and substance reasonably
satisfactory to the Collateral Agent. The requirement in the preceding sentence
shall not apply to the extent that the amount of such Commercial Tort Claim,
together with the amount of all other Commercial Tort Claims held by any
Securing Party in which the Collateral Agent does not have a security interest,
does not exceed $5,000,000 in the aggregate for all Securing Parties.

 

(e)                Accounts. Each Securing Party shall keep and maintain at its
own cost and expense complete records of each Receivable, in a manner consistent
with prudent business practice, including records of all payments received, all
credits granted thereon, all merchandise returned and all other documentation
relating thereto. Each Securing Party shall, at such Securing Party’s sole cost
and expense, upon the Collateral Agent’s demand made at any time after the
occurrence and during the continuance of any Event of Default, deliver all
tangible evidence of Accounts, including all documents evidencing Accounts and
any books and records relating thereto to the Collateral Agent or to its
representatives (copies of which evidence and books and records may be retained
by such Securing Party). Upon the occurrence and during the continuance of any
Event of Default, the Collateral Agent may transfer a full and complete copy of
any Securing Party’s books, records, credit information, reports, memoranda and
all other writings relating to the Accounts to and for the use by any person
that has acquired or is contemplating acquisition of an interest in the
Receivables or the Collateral Agent’s security interest therein without the
consent of any Securing Party.

 

(f)                Required Government Contracts. Upon the occurrence and during
the continuation of an Event of Default, upon the request of the Collateral
Agent, the applicable Securing Party shall deliver to the Collateral Agent an
Assignment Agreement duly executed by such Securing Party party to such Required
Government Contract in compliance with the Assignment of Claims Act. Upon the
occurrence and during the continuation of an Event of Default, the Collateral
Agent may execute a Notice of Assignment with respect to each Required
Government Contract and deliver (i) all Assignment Agreements and (ii) all
Notices of Assignment to the applicable Governmental Authority for each Required
Government Contract and the Securing Parties agree to use their commercially
reasonable efforts in having such Notices of Assignment acknowledged in writing
by the appropriate Governmental Authority. Concurrently with any delivery of
financial statements under Section 6.01(a) or (b) of the Credit Agreement,
Borrower shall deliver to the Collateral Agent a certificate of a Responsible
Officer setting forth a list of all Required Government Contracts which have
been completed or have lapsed, expired or terminated or been entered into, in
each case, since the most recent list provided by Borrower.

 

4.05                  Remedies.

 

(a)                Rights and Remedies Generally upon Default. If an Event of
Default shall have occurred and is continuing, the Collateral Agent shall have
all of the rights and remedies with respect to the Collateral of a secured party
under the NYUCC (whether or not the NYUCC is in effect in the jurisdiction where
the rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies hereunder may be asserted, including the right, to
the fullest extent permitted by law, to exercise all voting, consensual and
other powers of ownership pertaining to the Collateral as if the Collateral
Agent were the sole and absolute owner thereof (and each Securing Party agrees
to take all such action as may be appropriate to give effect to such right); and
without limiting the foregoing:

 



13

 

 

(i)                 the Collateral Agent in its discretion may, in its name or
in the name of any Securing Party or otherwise, demand, sue for, collect or
receive any money or other property at any time payable or receivable on account
of or in exchange for any of the Collateral, but shall be under no obligation to
do so;

 

(ii)               the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

(iii)             the Collateral Agent may require the Securing Parties to
notify (and each Securing Party hereby authorizes the Collateral Agent to so
notify) each account debtor in respect of any Account, Chattel Paper or General
Intangible, and each obligor on any Instrument, constituting part of the
Collateral that such Collateral has been pledged to the Collateral Agent
hereunder, and to instruct that any payments due or to become due in respect of
such Collateral shall be made directly to the Collateral Agent or as it may
direct (and if any such payments, or any other Proceeds of Collateral, are
received by any Securing Party they shall be held in trust by such Securing
Party for the benefit of the Collateral Agent and as promptly as possible
remitted or delivered to the Collateral Agent for application as provided
herein) and take such steps as may be desirable or necessary to comply with the
Assignment of Claims Act;

 

(iv)             the Collateral Agent may require the Securing Parties to
assemble the Collateral at such place or places, reasonably convenient to the
Collateral Agent and the Securing Parties, as the Collateral Agent may direct;

 

(v)               the Collateral Agent may require the Securing Parties to cause
the Pledged Equity to be transferred of record into the name of the Collateral
Agent or its nominee (and the Collateral Agent agrees that if any of such
Pledged Equity is transferred into its name or the name of its nominee, the
Collateral Agent will thereafter promptly give to the respective Securing Party
(through the Borrower) copies of any notices and communications received by it
with respect to such Pledged Equity); and

 

(vi)             the Collateral Agent may sell, lease, assign or otherwise
dispose of all or any part of the Collateral, at such place or places as the
Collateral Agent deems best, and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, lessee, assignee or recipient of any
or all of the Collateral so disposed of at any public sale (or, to the extent
permitted by law, at any private sale) and thereafter hold the same absolutely,
free from any claim or right of whatsoever kind, including any right or equity
of redemption (statutory or otherwise), of the Securing Parties, any such
demand, notice and right or equity being hereby expressly waived and released.
In the event of any sale, assignment, or other disposition of any of the
Trademark Collateral, the goodwill connected with and symbolized by the
Trademark Collateral subject to such disposition shall be included. The
Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 



14

 

 

The Proceeds of each collection, sale or other disposition under this Section
4.05, including by virtue of the exercise of any license granted to the
Collateral Agent in Section 4.04(b), shall be applied in accordance with Section
4.09.

 

(b)               Certain Securities Act Limitations. The Securing Parties
recognize that, by reason of certain prohibitions contained in the Securities
Act of 1933, as amended, and applicable state securities laws, the Collateral
Agent may be compelled, with respect to any sale of all or any part of the
Collateral, to limit purchasers to those who will agree, among other things, to
acquire the Collateral for their own account, for investment and not with a view
to the distribution or resale thereof. The Securing Parties acknowledge that any
such private sales may be at prices and on terms less favorable to the Secured
Parties than those obtainable through a public sale without such restrictions,
and, notwithstanding such circumstances, agree that any such private sale shall
be deemed to have been made in a commercially reasonable manner (notwithstanding
the method of sale) and that the Collateral Agent shall have no obligation to
engage in public sales and no obligation to delay the sale of any Collateral for
the period of time necessary to permit the issuer thereof to register it for
public sale.

 

(c)                Notice. The Securing Parties agree that to the extent the
Collateral Agent is required by applicable law to give reasonable prior notice
of any sale or other disposition of any Collateral, ten Business Days’ notice
shall be deemed to constitute reasonable prior notice.

 

4.06                  Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 4.05 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Securing Parties shall remain liable for any
deficiency.

 

4.07                  Locations; Names, Etc. No Securing Party shall (i) change
its jurisdiction of organization, (ii) change its legal name, (iii) change the
location of its chief executive office, (iv) change its identity or
organizational structure or (v) change its organizational identification number,
if the effect thereof would be to result in a loss of perfection of, or
diminution of priority for, the security interests created hereunder in such
item of Collateral, or the loss of control (within the meaning of Section 9-104,
9-105, 9-106 or 9-107 of the NYUCC) over such item of Collateral; and as a
result of any of the foregoing, each Securing Party shall take all action
reasonably satisfactory to the Collateral Agent to maintain the perfection and
priority of the security interest of the Collateral Agent in the Collateral, as
applicable. The relevant Security Party shall give the Collateral Agent prompt
(and in any event within 30 days) written notice thereof following any of the
foregoing changes.

 



15

 

 

4.08                  Private Sale. The Secured Parties shall incur no liability
as a result of the sale of the Collateral, or any part thereof, at any private
sale pursuant to Section 4.05 conducted in a commercially reasonable manner.
Each Securing Party hereby waives any claims against the Secured Parties arising
by reason of the fact that the price at which the Collateral may have been sold
at such a private sale was less than the price that might have been obtained at
a public sale or was less than the aggregate amount of the Secured Obligations,
even if the Collateral Agent accepts the first offer received and does not offer
the Collateral to more than one offeree.

 

4.09                  Application of Proceeds. Except as otherwise herein
expressly provided and except as provided below in this Section 4.09, the
Proceeds of any collection, sale or other realization of all or any part of the
Collateral pursuant hereto, and any other cash at the time held by the
Collateral Agent under this Section 4, shall be applied by the Collateral Agent:

 

First, to the payment of the costs and expenses of such collection, sale or
other realization, including reasonable out-of-pocket costs and expenses of the
Administrative Agent or the Collateral Agent and the fees and expenses of its
agents and counsel, and all expenses incurred and advances made by the
Administrative Agent or the Collateral Agent in connection therewith;

 

Next, to the payment in full of the Secured Obligations, in each case equally
and ratably in accordance with the respective amounts thereof then due and owing
or as the Secured Parties holding the same may otherwise agree; and

 

Finally, to the payment to the respective Securing Party, or its successors or
assigns, or as a court of competent jurisdiction may direct, of any surplus then
remaining.

 

Notwithstanding the foregoing, the proceeds of any cash or other amounts held as
Cash Collateral pursuant to Section 2.20 of the Credit Agreement shall be
applied first to the LC Exposure outstanding from time to time and second to the
other Secured Obligations in the manner provided above in this Section 4.09.

 

4.10                  Attorney-in-Fact. Without limiting any rights or powers
granted by this Agreement to the Collateral Agent while no Event of Default has
occurred and is continuing, upon the occurrence and during the continuance of
any Event of Default, the Collateral Agent is hereby appointed the
attorney-in-fact of each Securing Party for the purpose of carrying out the
provisions of this Section 4 and taking any action and executing any instruments
that the Collateral Agent may deem necessary or advisable to accomplish the
purposes hereof, which appointment as attorney-in-fact is irrevocable (until the
Termination Date) and coupled with an interest. Without limiting the generality
of the foregoing, so long as the Collateral Agent shall be entitled under this
Section 4 to make collections in respect of the Collateral, the Collateral Agent
shall have the right and power to receive, endorse and collect all checks made
payable to the order of any Securing Party representing any dividend, payment or
other distribution in respect of the Collateral or any part thereof and to give
full discharge for the same.

 

4.11                  Perfection and Recordation. Each Securing Party authorizes
the Collateral Agent from time to time to file in any relevant jurisdiction
Uniform Commercial Code financing statements and amendments thereto relating to
the Collateral including any financing statement describing the Collateral as
“all assets now owned or hereafter acquired by Debtor or in which Debtor
otherwise has rights and all proceeds thereof” or “all personal property and
fixtures” of such Securing Party (provided that no such description shall be
deemed to modify the description of Collateral set forth in Section 3). Each
Securing Party hereby further authorizes the Collateral Agent, subject to prior
review by the Securing Parties as to form, to file filings with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office or any similar office in any other country), including this
Agreement or other agreements or documents for the purpose of perfecting,
confirming, continuing, enforcing or protecting the security interest granted by
such Securing Party hereunder.

 



16

 

 

4.12                  Termination. Upon the occurrence of the Termination Date
this Agreement shall terminate, and the Collateral Agent shall forthwith cause
to be assigned, transferred and delivered, against receipt but without any
recourse, warranty or representation whatsoever, any remaining Collateral and
money received in respect thereof, to or on the order of the respective Securing
Party and to be released and canceled all licenses and rights referred to in
Section 4.04(b). The Collateral Agent shall also, at the expense and request of
such Securing Party, authorize, execute and deliver to the respective Securing
Party upon such termination such Uniform Commercial Code termination statements
and such other documentation as shall be reasonably requested by the respective
Securing Party to effect the termination and release of the Liens on the
Collateral as required by this Section 4.12.

 

4.13                  Further Assurances. Each Securing Party agrees that, from
time to time upon the request of the Collateral Agent and subject to the
limitations otherwise set forth herein, such Securing Party will execute and
deliver such further documents and do such other acts and things as the
Collateral Agent may reasonably request in order fully to effect the purposes of
this Agreement. In the event that the Collateral Agent desires to exercise any
remedies, voting or consensual rights or attorney-in-fact powers set forth in
this Agreement and determines it necessary to obtain any approvals or consents
of any Governmental Authority or any other person therefor, then, upon the
reasonable request of the Collateral Agent, such Securing Party agrees to use
its reasonable best efforts to assist and aid the Collateral Agent to obtain as
soon as practicable any necessary approvals or consents for the exercise of any
such remedies, rights and powers. At the expense and request of the Borrower,
the Collateral Agent shall release any Lien as and to the extent required by
Section 10.22 of the Credit Agreement; provided that the Collateral Agent shall
have received certifications from the Borrower and applicable Securing Party as
the Collateral Agent shall reasonably request.

 

Section 5. Miscellaneous.

 

5.01                  Notices. All notices, requests, consents and demands
hereunder shall be in writing and telecopied or delivered to the intended
recipient at its “Address for Notices” specified pursuant to Section 10.01 of
the Credit Agreement and shall be deemed to have been given at the times
specified in said Section 10.01. Any notice to be delivered to any Subsidiary
Securing Party hereunder shall be delivered to the Borrower (at its aforesaid
address) on behalf of such Subsidiary Securing Party.

 



17

 

 

5.02                  No Waiver. No failure on the part of any Secured Party to
exercise, and no course of dealing with respect to, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise by any Secured Party of any right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy. The remedies herein are cumulative and are
not exclusive of any remedies provided by law.

 

5.03                  Amendments, Etc. The terms of this Agreement may be
waived, altered or amended only by an instrument in writing duly executed by
each Securing Party and the Collateral Agent (with the consent of the Lenders or
the Required Lenders as and to the extent specified in Section 10.05(b) of the
Credit Agreement). Any such amendment or waiver shall be binding upon the
Secured Parties and each Securing Party.

 

5.04                  Expenses. Subject to any limitations set forth in Section
10.06 of the Credit Agreement, the Securing Parties jointly and severally agree
to reimburse each of the Secured Parties for all reasonable costs and expenses
incurred by them (including the reasonable fees and expenses of legal counsel)
in connection with (i) any Default and any enforcement or collection proceeding
resulting therefrom, including all manner of participation in or other
involvement with (w) performance by the Collateral Agent of any obligations of
the Securing Parties in respect of the Collateral that the Securing Parties have
failed or refused to perform, (x) bankruptcy, insolvency, receivership,
foreclosure, winding up or liquidation proceedings, or any actual or attempted
sale, or any exchange, enforcement, collection, compromise or settlement in
respect of any of the Collateral, and for the care of the Collateral and
defending or asserting rights and claims of the Secured Parties in respect
thereof, by litigation or otherwise, including expenses of insurance, (y)
judicial or regulatory proceedings and (z) workout, restructuring or other
negotiations or proceedings (whether or not the workout, restructuring or
transaction contemplated thereby is consummated) and (ii) the enforcement of
this Section 5.04, and all such costs and expenses shall be Secured Obligations
entitled to the benefits of the collateral security provided pursuant to Section
3.

 

5.05                  Successors and Assigns; Reinstatement. This Agreement
shall be binding upon and inure to the benefit of the respective successors and
assigns of each Securing Party and the Secured Parties (provided that, except in
connection with a transaction permitted by Section 7.03 of the Credit Agreement,
no Securing Party shall assign or transfer its rights or obligations hereunder
without the prior written consent of the Collateral Agent). Each of the Securing
Parties agrees that its obligations hereunder and the security interest created
hereunder shall continue to be effective or be reinstated, as applicable, if at
any time payment, or any part thereof, of all or any part of the Secured
Obligations is rescinded or must otherwise be restored by the Secured Party upon
the bankruptcy or reorganization of any Secured Party or otherwise.

 

5.06                  Counterparts. This Agreement may be executed in any number
of counterparts (including, in “.pdf” or “.tif” format), all of which taken
together shall constitute one and the same instrument and any of the parties
hereto may execute this Agreement by signing any such counterpart.

 

5.07                  Governing Law; Submission to Jurisdiction; Etc.

 



18

 

 

(a)                Governing Law. This Agreement shall be construed in
accordance with and governed by the law of the State of New York.

 

(b)               Submission to Jurisdiction. Each Securing Party hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of the Supreme Court of the State of New York sitting in
New York County and of the United States District Court of the Southern District
of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any
Secured Party may otherwise have to bring any action or proceeding relating to
this Agreement against any Securing Party or its properties in the courts of any
jurisdiction.

 

(c)                Waiver of Venue. Each Securing Party hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section 5.07. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)               Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in Section
5.01. Nothing in this Agreement will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

5.08                  WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 5.08.

 

5.09                  Captions. The captions and section headings appearing
herein are included solely for convenience of reference and are not intended to
affect the interpretation of any provision of this Agreement.

 



19

 

 

5.10                  Agents and Attorneys-in-Fact. The Collateral Agent may
employ agents and attorneys-in-fact in connection herewith and shall not be
responsible for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it in good faith.

 

5.11                  Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be construed in order to carry out the intentions of the
parties hereto as nearly as may be possible and (b) the invalidity or
unenforceability of any provision hereof in any jurisdiction shall not affect
the validity or enforceability of such provision in any other jurisdiction.

 

5.12                  Additional Subsidiary Securing Parties. As contemplated by
Section 6.13 (a) of the Credit Agreement, Domestic Subsidiaries (other than
Excluded Subsidiaries) of the Borrower formed or acquired after the date hereof,
may be required to become a “Securing Party” under this Agreement, by executing
and delivering to the Administrative Agent and the Collateral Agent a Subsidiary
Joinder Agreement in the form of Exhibit D to the Credit Agreement. Accordingly,
upon the execution and delivery of any such Subsidiary Joinder Agreement by any
such Subsidiary, such Subsidiary shall automatically and immediately, and
without any further action on the part of any Person, become a “Securing Party”
under and for all purposes of this Agreement, and each of the Annexes hereto
shall be supplemented in the manner specified in such Subsidiary Joinder
Agreement. In addition, as of the date of the execution and delivery of a
Subsidiary Joinder Agreement by any such Subsidiary, such Subsidiary Securing
Party makes the representations and warranties set forth in Section 2.

 

5.13                  No Release. Nothing set forth in this Agreement or any
other Loan Document, nor the exercise by the Collateral Agent of any of the
rights or remedies hereunder, shall relieve any Securing Party from the
performance of any term, covenant, condition or agreement on such Securing
Party’s part to be performed or observed under or in respect of any of the
Collateral or from any liability to any person under or in respect of any of the
Collateral or shall impose any obligation on the Collateral Agent or any other
Secured Party to perform or observe any such term, covenant, condition or
agreement on such Securing Party’s part to be so performed or observed or shall
impose any liability on the Collateral Agent or any other Secured Party for any
act or omission on the part of such Securing Party relating thereto or for any
breach of any representation or warranty on the part of such Securing Party
contained in this Agreement, the Credit Agreement or the other Loan Documents,
or under or in respect of the Pledged Collateral or made in connection herewith
or therewith. Anything herein to the contrary notwithstanding, neither the
Collateral Agent nor any other Secured Party shall have any obligation or
liability under any contracts, agreements and other documents included in the
Collateral by reason of this Agreement, nor shall the Collateral Agent or any
other Secured Party be obligated to perform any of the obligations or duties of
any Securing Party thereunder or to take any action to collect or enforce any
such contract, agreement or other document included in the Pledged Collateral
hereunder. The obligations of each Securing Party contained in this Section 5.13
shall survive the termination hereof and the discharge of such Securing Party’s
other obligations under this Agreement, the Credit Agreement and the other Loan
Documents.

 

5.14                  Concerning the Collateral Agent.

 



20

 

 

(a)                The Collateral Agent has been appointed as collateral agent
pursuant to the Credit Agreement. The actions of the Collateral Agent hereunder
are subject to the provisions of the Credit Agreement. The Collateral Agent
shall have the right hereunder to make demands, to give notices, to exercise or
refrain from exercising any rights, and to take or refrain from taking action
(including the release or substitution of the Collateral), in accordance with
this Agreement and the Credit Agreement. The Collateral Agent may employ agents
and attorneys-in-fact in connection herewith and shall not be liable for the
negligence or misconduct of any such agents or attorneys-in-fact selected by it
in good faith. The Collateral Agent may resign and a successor Collateral Agent
may be appointed in the manner provided in the Credit Agreement. Upon the
acceptance of any appointment as the Collateral Agent by a successor Collateral
Agent, that successor Collateral Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement, and the retiring Collateral Agent shall
thereupon be discharged from its duties and obligations under this Agreement.
After any retiring Collateral Agent’s resignation, the provisions hereof shall
inure to its benefit as to any actions taken or omitted to be taken by it under
this Agreement while it was the Collateral Agent.

 

(b)               The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if such Collateral is accorded treatment substantially equivalent to
that which the Collateral Agent, in its individual capacity, accords its own
property consisting of similar instruments or interests, it being understood
that neither the Collateral Agent nor any of the Secured Parties shall have
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Collateral Agent or any other Secured Party has
or is deemed to have knowledge of such matters or (ii) taking any necessary
steps to preserve rights against any person with respect to any Collateral.

 

(c)                The Collateral Agent shall be entitled to rely upon any
written notice, statement, certificate, order or other document or any telephone
message believed by it to be genuine and correct and to have been signed, sent
or made by the proper person, and, with respect to all matters pertaining to
this Agreement and its duties hereunder, upon advice of counsel selected by it.

 

(d)               If any item of Collateral also constitutes collateral granted
to the Collateral Agent under any other deed of trust, mortgage, security
agreement, pledge or instrument of any type, in the event of any conflict
between the provisions hereof and the provisions of such other deed of trust,
mortgage, security agreement, pledge or instrument of any type in respect of
such collateral, the Collateral Agent, in its sole discretion, shall select
which provision or provisions shall control.

 

(e)                The Collateral Agent may rely on advice of counsel as to
whether any or all UCC financing statements of the Securing Parties need to be
amended as a result of any of the changes described in Section 4.07. If any
Securing Party fails to provide information to the Collateral Agent about such
changes on a timely basis, the Collateral Agent shall not be liable or
responsible to any party for any failure to maintain a perfected security
interest in such Securing Party’s property constituting Collateral, for which
the Collateral Agent needed to have information relating to such changes. The
Collateral Agent shall have no duty to inquire about such changes if any
Securing Party does not inform the Collateral Agent of such changes, the parties
acknowledging and agreeing that it would not be feasible or practical for the
Collateral Agent to search for information on such changes if such information
is not provided by any Securing Party.

 



21

 

 

5.15                  Amendment and Restatement; Continuation of Obligation.

 

This Agreement amends and restates the Existing Security Agreement in its
entirety and the parties hereto confirm that (i) the provisions of the Existing
Security Agreement and the other Loan Documents (including the security
interests granted therein) shall continue in full force and effect as modified
by this Agreement and (ii) nothing herein shall be construed to extinguish,
release or discharge, or to constitute, create or effect a novation of, any
security interest or lien granted to the Collateral Agent in or on any
Collateral. Each reference to the Existing Security Agreement in any Loan
Document or in any other document, instrument or agreement delivered in
connection therewith shall mean and be a reference to this Agreement. Each
Securing Party ratifies its authorization for the Collateral to file prior in
any relevant jurisdiction any financing statements or amendments thereto
relating to the Collateral if filed prior to the date hereof.

 

 

 

 

 

 

 



22

 





EXECUTION VERSION



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended and Restated
Security Agreement to be duly executed and delivered as of the day and year
first above written.

 



    HMS HOLDINGS CORP.           By:  /s/ Jeffrey S. Sherman       Name: Jeffrey
S. Sherman       Title: Executive Vice President,
Chief Financial Officer and Treasurer      



 



 






 

 

 

 

 



[Signature Page to HMS A&R Security Agreement]



 

 





    SUBSIDIARY SECURING PARTIES           ALLIED MANAGEMENT GROUP
SPECIAL INVESTIGATION UNIT, INC.           By:  /s/ Jeffrey S. Sherman      
Name: Jeffrey S. Sherman       Title: Executive Vice President,
Chief Financial Officer and Treasurer           ELIZA CORPORATION           By: 
/s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title: Executive
Vice President,
Chief Financial Officer and Treasurer           ELIZA HOLDINGS CORP.          
By:  /s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title:
Executive Vice President,
Chief Financial Officer and Treasurer           ELIZALIVE, INC.           By: 
/s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title: Executive
Vice President,
Chief Financial Officer and Treasurer           ESSETTE, INC.           By:  /s/
Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title: Executive Vice
President,
Chief Financial Officer and Treasurer



 
 



[Signature Page to HMS A&R Security Agreement]



 

 



    HEALTHDATAINSIGHTS, INC.           By:  /s/ Gary Call       Name: Gary Call
      Title: Interim President           HMS CARE ANALYTICS, INC.           By: 
/s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title: Executive
Vice President,
Chief Financial Officer and Treasurer           HEALTH MANAGEMENT SYSTEMS, INC.
          By:  /s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman      
Title: Executive Vice President,
Chief Financial Officer and Treasurer           INTEGRIGUARD, LLC           By: 
/s/ Douglas M. Williams, Jr.       Name: Douglas M. Williams, Jr.       Title:
Chairman           PERMEDION, INC.      

 



  By:  /s/ Jeffrey S. Sherman       Name: Jeffrey S. Sherman       Title:
Executive Vice President, Chief Financial Officer and Treasurer          
REIMBURSEMENT SERVICES GROUP INC.           By:  /s/ Jeffrey S. Sherman      
Name: Jeffrey S. Sherman       Title: Executive Vice President,
Chief Financial Officer and Treasurer:

 



 



[Signature Page to HMS A&R Security Agreement]



 

 



      CITIBANK, N.A.,       as Collateral Agent             By:  /s/ Michael
Tortora       Name: Michael Tortora       Title: Vice President      

 





 

 

 

 

 

 

 





[Signature Page to HMS A&R Security Agreement]



 

